Citation Nr: 0122480	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs 



REMAND

The veteran had active duty from February 1947 to February 
1954, and from April 1954 to August 1957.  He died in 
September 1983 due to metastatic lung cancer.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appellant primarily has contended that the veteran's 
nicotine dependence which preexisted his periods of military 
service was aggravated therein.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); see Hanna v. Brown, 6 Vet. 
App. 507, 510 (1994).  Dependency and indemnity compensation 
benefits are thus predicated upon an adjudicatory finding 
that service connection for the cause of the veteran's death 
is warranted.  Before an award of dependency and indemnity 
compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused the 
veteran's death or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related to the immediate or underlying cause. 38 C.F.R. 
§ 3.312 (2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

During the pendency of the appellant's appeal, 38 U.S.C. 
§ 1103 was modified to not preclude the establishment of 
service connection based upon a finding that a disease or 
injury, attributable to the use of tobacco use by the veteran 
during his active service, became manifest or was aggravated 
during active service or became manifest to the requisite 
degree of disability during any applicable presumptive period 
as set forth in 38 U.S.C.A. §§ 1112 or 1116.  See Internal 
Revenue Service Restructuring and Reform Act of 1998 (IRS 
Reform Act), Pub. L. No. 105-206, 112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C. § 1103).  The new section 
1103 applies only to claims filed after June 9, 1998 and does 
not affect the appellant's claim on appeal.  As such, the 
Board will review the appellant's claim under the applicable 
statues, laws and regulations in effect at the time she filed 
her claim for service connection for the cause of the 
veteran's death.

A precedential opinion by the VA General Counsel, that is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c), 
dated in January 1993 clarified when entitlement to benefits 
may be awarded based upon inservice tobacco use.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  This opinion determined that 
direct service connection of disability may be established if 
the evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  Id.

The General Counsel issued a clarification of this opinion in 
January 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration. Id.  
(Explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, 
however, a recent precedential opinion by the VA General 
Counsel was issued in May 1997 to clarify when service 
connection may be granted for tobacco-related disability on 
the basis that such disability is secondary to nicotine 
dependence that arose from a veteran's tobacco use during 
service.  VAOPGCPREC 19-97 (O.C.G. Prec. 19-97).  
Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. 

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
that arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97 (O.C.G. 
Prec. 19-97).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.
 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), and its implementing 
regulations (66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), are fully complied 
with and satisfied. 

2.  The RO should provide the appellant 
the opportunity to submit additional 
medical or other evidence bearing on the 
issue on appeal. In addition, she should 
be asked to submit a detailed history of 
the veteran's smoking prior to, during, 
and subsequent to his periods of military 
service. As the veteran's smoking history 
is a critical factor in substantiating her 
claim, the appellant should be advised to 
respond as specifically as possible. 

3.  Thereafter, the claims folder should 
be referred to a specialist in nicotine 
dependence, fee-basis if necessary, for 
an opinion as to the likelihood that the 
veteran became nicotine dependent during 
service, or, in the alternative, if the 
veteran was nicotine dependent prior to 
service, whether such dependence 
increased in severity therein. Reasons 
and bases for all conclusions should be 
provided. If an opinion can not be given 
without resorting to speculation, it 
should be so stated.


4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





